Appeal by the People from an order of the Supreme Court, Kings County, dated March 23, 1964, which granted the defendant’s motion to dismiss an indictment on the ground that the evidence before the Grand Jury was insufficient in law to warrant the finding of the indictment. Order reversed on the law; motion denied; and indictment reinstated. In our opinion, the evidence was such as to authorize the Grand Jury, in its judgment, to find that there was sufficient lawful evidence to justify the five-count indictment based on the violation of article 33 of the Public Health Law and section 1751 of the Penal Law, as applicable to the sale, possession and control of cannabis (People v. Eckert, 2 N Y 2d 126, 129; People v. Carter, 4 A D 2d 879; People v. Cohen, 20 A D 2d 801; People v. Sweeney, 213 N. Y. 37; People v. Watford, 19 A D 2d 731). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.